DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koenigs (English Translated DE Patent No.: 10209994 A1), hereinafter referred to as Koenigs ‘994, in view of Mueller et al. (U.S. PG Pub No.: 2015/0362213 A1), hereinafter referred to as Mueller et al. ‘213, further in view of Lewis, JR. et al. (U.S. PG Pub No.: 2008/0060586 A1), hereinafter referred to as Lewis, JR. et al. ‘586.

Regarding claim 1,  Koenigs ‘994 discloses an air turnover unit located within an interior space (15), the air turnover unit comprising: a housing (H) having an air intake (16) for intaking air from the interior space and an air exhaust (17) for exhausting air into the interior space {as shown in annotated Figure: ¶¶ [0001-0002]}; enclosing: a direct expansion heat exchanger (2) configured to exchange heat from interior space air moving around a coil (C) of the heat exchanger to a refrigerant (R) moving through the coil of the heat exchanger{as shown in annotated Figure: ¶ [0028]}; a fan (5) configured to: pull air into the housing through the air intake, through the heat exchanger, and out of the housing through the air exhaust {as shown in annotated Figure: ¶ [0009]}; a compressor (1) configured to compress the refrigerant received from the heat exchanger; a condenser (4) configured to cool and condense the refrigerant received from the compressor {as shown in annotated Figure}; and a chilled water supply (4a) configured to supply chilled water to the condenser {as shown in annotated Figure}; and a heater (3) to heat the air (A) exhausting (17) into the interior space (15) {see annotated Figure: ¶ [0008], wherein the compressed heated refrigerant (R) from compressor (1) gives up it thermal energy at the air-cooled condenser (3) heating up the air within space (A) that is then exhausted into the interior space (15); thus (3) constitutes the heater for heating the air; further, the heater can be various types of heaters}.
However, Koenigs ‘994 fails to explicitly disclose the limitations of the direct expansion heat exchanger configured to receive expanded refrigerant from an expansion valve that is configured to reduce a temperature and pressure of the refrigerant received from the condenser: and a diffuser to direct air to the air exhaust.

Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Koenigs ‘994 in view of Mueller et al. ‘213 to include the use of an expansion valve, in order to facilitate removal pressure from the refrigerant before providing the refrigerant to the evaporator {Mueller et al. ‘213 - ¶ [0039]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Koenigs ‘994 in view of Mueller et al. ‘213 to obtain the invention as specified in claim 1.
Lewis, JR. et al. ‘586 teach: the concept of a diffuser (930) to direct air from the air exhaust (915) {as shown in Fig. 9: ¶ [0029]}. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearranged the diffuser by locating the diffuse between the fan and the air exhaust, since it has held that rearranging parts of an invention involves only routine skill in the art, see MPEP§ 2144.04(VI) (C).
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Koenigs ‘994 in view of Lewis, JR. et al. ‘586 to include the use of a diffuser, in order to facilitate direction of the conditioned air from the exhaust {Lewis, JR. et al. ‘586 - ¶ [0029]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Koenigs ‘994 in view of Lewis, JR. et al. ‘586 to obtain the invention as specified in claim 1.

Regarding claim 3, the combination of Koenigs ‘994, Mueller et al. ‘213 and Lewis, JR. et al. ‘586 disclose and teach the air turnover unit of claim 2, Koenigs ‘994 as modified by Mueller et al. ‘213 further disclose the limitation of wherein the heater is a direct-fired heater {see ¶¶ [0001], [0003-0006], 0012], [0037], [0048], [0056] and [0069]; further, the heater can be various types of heaters, including, but not limited to, direct-fired or indirect-fired heaters}. 
Regarding claim 4, the combination of Koenigs ‘994, Mueller et al. ‘213 and Lewis, JR. et al. ‘586 disclose and teach the air turnover unit of claim 2, Koenigs ‘994 as modified by Mueller et al. ‘213 further disclose the limitation of wherein the heater is an indirect-fired heater {see ¶ [0003]; further, the heater can be various types of heaters, including, but not limited to, direct-fired or indirect-fired heaters}. 


 


    PNG
    media_image1.png
    884
    877
    media_image1.png
    Greyscale


Response to Arguments
2.     Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive for several reasons.  In response to Applicant's argument, page 6, paragraph 1, Applicant argues that the “air-cooled condenser” does not “constitute a heater for heating the air”.  In response to Applicant's argument, Examiner respectfully, remind Applicant that a heater can be various types of heaters, including, but not limited to, direct-fired or indirect-fired heaters as inadvertently admitted by Applicant, see instant application specification paragraph [0015]. In this instant, amended claim 1, merely claimed “a heater to heat the air exhausting into the interior space”. Therefore, as disclose by the cited reference to Koenigs ‘994, the compressed heated refrigerant (R) from the compressor (1) that passing through the air-cooled condenser (3) gives up its thermal energy to the air within space (A) that is then exhausted through outlet (17) into the interior space (15); thus, the air-cooled condenser (3) constitutes the heater for heating the air. Further, the space (15) surrounding the air turnover unit constitutes an interior space.

Conclusion

3.          Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
02/25/2022